                                           Case 4:19-cv-05384-KAW Document 8 Filed 09/24/19 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     BINBIT ARGENTINA, S.A.,                            Case No. 19-cv-05384-KAW
                                   8                    Plaintiff,
                                                                                            ORDER DENYING EX PARTE
                                   9             v.                                         MOTION FOR EARLY DISCOVERY
                                  10     JOHN DOES 1-25, et al.,                            Re: Dkt. No. 5
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          On August 27, 2019, Plaintiff Binbit Argentina, S.A. filed the instant case, asserting claims
                                  14   for breach of contract and violations of the Computer Fraud and Abuse Act. (Compl. at 1, Dkt.
                                  15   No. 1.) Plaintiff is an Argentinian company that provides mobile entertainment services. (Compl.
                                  16   ¶ 6.) To attract new customers, Plaintiff contracts with companies (“Networks”) that offer online
                                  17   marketing services through third parties called affiliates (“Affiliates”), who create advertising
                                  18   campaigns to encourage customers to use Plaintiff’s services. (Compl. ¶¶ 12, 13.)
                                  19          Plaintiffs allege that between February and April 2017, Defendants – an unknown Affiliate
                                  20   and/or Network – “created a misleading and fraudulent advertising campaign to sign up for
                                  21   [Plaintiff]’s services.” (Compl. ¶¶ 15, 16.) Defendants fraudulently advertised that in exchange
                                  22   for filling out a three-question survey, the user would receive 1,000 Ferrero Rocher chocolate
                                  23   eggs. (Compl. ¶ 17.) Users would be directed to webpages hosted on “MyPromos.vip” and
                                  24   “SuperPromos.top” to complete the fraudulent survey. (Compl. ¶ 20.) At the end of the survey,
                                  25   users were directed to a loading page to enter their cell phone number to receive their prize.
                                  26   (Compl. ¶ 21.) By entering their cell phone number, the users would instead be signed up for
                                  27   Plaintiff’s paid services. (Compl. ¶ 22.) Plaintiff asserts that the campaign caused Plaintiff to be
                                  28   the subject of negative news stories in Argentina and Latin America. (Compl. ¶ 25.)
                                           Case 4:19-cv-05384-KAW Document 8 Filed 09/24/19 Page 2 of 3




                                   1          On August 29, 2019, Plaintiff filed the instant ex parte motion for early discovery, seeking

                                   2   the true identities of the Doe Defendants and the Roe Corporation Defendants from Dynadot LLC

                                   3   and Cloudflare, Inc., California corporations who provide domain name services. (Pl.’s Mot. at 2,

                                   4   Dkt. No. 5.) In the motion, Plaintiff states that Defendants are unknown Affiliates who made the

                                   5   statements pursuant to Plaintiff’s agreement with one of its Networks. (Id. at 3.)

                                   6          The Court finds Plaintiff has failed to demonstrate that it is entitled to early discovery. In

                                   7   general, Federal Rule of Civil Procedure 26(d)(1) permits a court to authorize early discovery if

                                   8   there is good cause. Further:

                                   9                  [i]n determining whether there is good cause to allow expedited
                                                      discovery to identify anonymous internet users named as doe
                                  10                  defendants, courts consider whether: (1) the plaintiff can identify the
                                                      missing party with sufficient specificity such that the Court can
                                  11                  determine that defendant is a real person or entity who could be sued
                                                      in federal court; (2) the plaintiff has identified all previous steps
                                  12                  taken to locate the elusive defendant; (3) the plaintiff’s suit against
Northern District of California
 United States District Court




                                                      defendant could withstand a motion to dismiss; and (4) the plaintiff
                                  13                  has demonstrated that there is a reasonable likelihood of being able
                                                      to identify the defendant through discovery such that service of
                                  14                  process would be possible.
                                  15   OpenMind Sols., Inc. v. Doe, Case No. 11-cv-3311-MEJ, 2011 U.S. Dist. LEXIS 116552, at *4-5

                                  16   (N.D. Cal. Oct. 7, 2011).

                                  17          First, Plaintiff fails to identify “the Defendants with sufficient specificity, demonstrating

                                  18   that each Defendant is a real person or entity who would be subject to jurisdiction in this Court.”

                                  19   OpenMind Sols., Inc., 2011 U.S. Dist. LEXIS 116552, at *5. Here, Plaintiff has not explained

                                  20   why Defendants would be subject to the jurisdiction of this Court, as Defendants’ activities seem

                                  21   directed at Argentina, and Plaintiff’s harm was felt in Argentina and Latin America. The only

                                  22   connection Defendants have with this district is that it used domain name services from California

                                  23   companies, but Plaintiff provides no authority to suggest this is sufficient to create jurisdiction.

                                  24   But see Liberty Media Holdings, LLC v. Moniker Privacy Servs. Registraint 2125963, Case No.

                                  25   11-62107-CV-WILLIAMS, 2011 U.S. Dist. LEXIS 164546, at *7-8 (S.D. Fla. Dec. 14, 2011)

                                  26   (“merely registering a domain name with a company in Florida is insufficient to support personal

                                  27   jurisdiction over a website’s operator [in Florida]”).

                                  28          Second, Plaintiff fails to explain what steps it has taken to locate Defendants. “This
                                                                                          2
                                           Case 4:19-cv-05384-KAW Document 8 Filed 09/24/19 Page 3 of 3




                                   1   element is aimed at ensuring that plaintiffs make a good faith effort to comply with the

                                   2   requirements of service of process and specifically identifying defendants.” Columbia Ins. Co. v.

                                   3   seescandy.com, 185 F.R.D. 573, 579 (N.D. Cal. 1999). In its motion, Plaintiff only states that

                                   4   “there are no more practical measures that would permit [it] to identify the Doe and Roe

                                   5   Corporation Defendants,” but does not identify what measures – if any – were taken. For

                                   6   example, Plaintiff is apparently able to identify Defendants as an Affiliate, and that a contract

                                   7   existed, giving rise to legal liability. (see Pl.’s Mot. at 3.) It is therefore not clear why Plaintiff is

                                   8   unable to identify Defendants based on the contract.

                                   9           Accordingly, the Court DENIES Plaintiff’s motion without prejudice.

                                  10           IT IS SO ORDERED.

                                  11   Dated: September 24, 2019
                                                                                                __________________________________
                                  12
Northern District of California




                                                                                                KANDIS A. WESTMORE
 United States District Court




                                  13                                                            United States Magistrate Judge

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                            3
